COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-359-
CV



IN RE THE FINISH LINE, INC.	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus 
and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.

The court has also considered the motions for admission 
pro hac vice
 of relator’s nonresident counsel, Kenneth J. Yerkes and Stephanie A.H. Blackman.  These motions are denied for failure to pay the fee required for participation in the proceedings of this cause before the court.  
See
 
Tex. Gov’t Code Ann.
 § 82.0361 (Vernon Supp. 2004-05); 
Tex. R. Govern. Bar Adm’n 
XIX (West 2004
).

Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL A
: MCCOY, LIVINGSTON, and GARDNER, JJ.



DELIVERED: December 9, 2004



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.